Citation Nr: 1217929	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  93-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

2.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a fracture of the left fibula.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hip disorder. 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


INTRODUCTION

The appellant served on active duty from June 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1995 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim of entitlement to TDIU.  The Veteran appealed this determination to the Board.

This claim came before the Board in July 1997, February 2000, August 2003, June 2006 and September 2007.  The September 2007 Board decision denied the appellant's claims of: entitlement to service connection for a low back disability, to include as secondary to a service-connected left ankle disability; entitlement to service connection for a left hip disability, to include as secondary to a service-connected left ankle disability; entitlement to service connection for a left knee disability, to include as secondary to a service-connected left ankle disability; and entitlement to TDIU.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim for TDIU.  The Court issued a December 2008 Order vacating, in part, the September 2007 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.  

In August 2009, the Board, and in conjunction with the parties' Joint Motion for Remand and the Court's Order, remanded the TDIU claim for additional development.  Specifically, the Board requested that the RO schedule him for a VA examination to determine the effects of his service-connected residuals of a fracture of the left femur and hepatitis C on his employability.  VA examinations were performed in August 2009   Copies of these examination reports have been associated with the claims file. 
Regarding issues numbered two (2) through five (5) on the title page, by a December 2011 rating action, the RO assigned a 20 percent disability rating to the service-connected residuals of a fracture of the left fibula, effective August 28, 2009--the date of a VA examination reflecting an increase in severity of this disability.  The RO also declined to reopen previously denied claims for service connection for back, left hip and left knee disorders, each to include on a secondary basis.  In January 2012, the RO received the Veteran's Notice of Disagreement with its assignment of a 20 percent disability rating to the residuals of a fracture of the left femur and determination that new and material evidence had not been received to reopen the above-cited service connection claims.  Under these circumstances, and as will be discussed in the remand below, the RO is required to issue a Statement of the Case that addresses the above-cited increased rating and new and material evidence claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues.  Id.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that further development on the claim of entitlement to TDIU is warranted.

The Veteran seeks entitlement to TDIU.  The Veteran has been awarded service connection for the following disabilities:  (i) residuals of a fracture of the left fibula (evaluated as 20 percent disabling); and (ii) residuals of hepatitis C (evaluated as 10 percent disabling).  He had a combined service-connected rating of 30 percent. 

In August 2009, the Board remanded the TDIU claim to have the RO schedule him for VA examination to determine the effects of his service-connected residuals of a fracture of the left fibula and hepatitis C on his employability.  VA orthopedic and liver examinations were performed by the same VA examiner in August 2009.  In contrast to the Board's August 2009 remand directives and August 2009 examination request sheet, the August 2009 VA examiner stated that a medical opinion had not been requested.  At the close of her examinations, the August 2009 VA examiner concluded that the Veteran's service-connected residuals of a fracture of the left fibula was not a deterrent to employability and that it, along with his hepatitis C, did not prohibit him from securing and following substantial gainful employment.  (See August 2009 VA orthopedic and liver examination reports).  

The August 2009 VA examiner provided no rationale for her blanket and conclusory opinion, as argued by the Veteran's representative in February 2012 written argument to the Board.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds the August 2009 VA examiner's opinion is not adequate for evaluating the Veteran's TDIU claim.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand is warranted in order to obtain a supplemental opinion from the August 2009 VA examiner.

Accordingly, the Board finds that the August 2009 VA examiner should be asked to provide a supplemental opinion that includes a rationale for her opinion that the Veteran's service-connected residuals of a left fibula fracture and hepatitis C did not prohibit him from securing and following substantial gainful employment, especially in light of the fact that the Veteran's residuals of a fracture of the left fibula has been assigned a 20 percent disabling rating since the August 2009 examination. 

In addition, and as noted in the Introduction, by a December 2011 rating action, the RO assigned a 20 percent rating to the service-connected residuals of a fracture of the left fibula and declined to reopen previously denied claims for service connection for back, left hip and left knee disorders, each to include on a secondary basis.  In January 2012, the RO received the Veteran's Notice of Disagreement with its assignment of a 20 percent rating to the service-connected residuals of a fracture of the left fibula and determination that new and material evidence had not been received to reopen the above-cited service connection claims.  Under these circumstances, and as will be discussed in the remand below. the RO is required to issue a Statement of the Case (SOC) that addresses the above-cited increased rating and new and material evidence claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  The RO should furnish a Statement of the Case on the following issues (i) Entitlement to an increased disability rating in excess of 20 percent for residuals of a left fibula fracture; (ii) Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disorder, to include on a secondary basis; (iii) Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hip disorder, to include on a secondary basis; and, (iv) Whether new and material evidence has been received to reopen a previous denied claim for service connection for a left knee disorder, to include on a secondary basis. Only if the Veteran perfects an appeal as to these matters should they be certified and returned to the Board for the purpose of appellate review.

3.  Obtain an addendum, in the form of a supplemental medical opinion, from the physician who conducted the August 2009 VA orthopedic and liver examinations (or another appropriate medical professional if the August 2009 VA examiner is unavailable) or, if deemed necessary to provide the requested opinion, schedule the Veteran for another appropriate examination to determine the effects of his service-connected residuals of a left ankle fracture and hepatitis C on his employability.  

(i) Based on review of the claims files and (prior) examination of the Veteran, the August 2009 examiner should provide a rationale for her conclusion that the Veteran's residuals of a fracture of the left femur was not a deterrent to his employability and that despite it, along with his hepatitis C, he was able to secure and follow substantial gainful employment.  In providing the requested rationale for her conclusion, the August 2009 VA examiner is hereby notified that since her examination of the Veteran, his residuals of a left ankle (fibula) fracture have been rated as 20 percent disabling. 

(ii) If the examiner who performed the August 2009 VA examination is not available, forward the claims file to another appropriate medical professional to determine the effect of the Veteran's service-connected residuals of a fracture of the left fibula and hepatitis C on his ability to secure and  maintain substantially gainful employment.  

The examiner/reviewer must state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain any kind of substantially gainful employment solely due to his service-connected disabilities (without consideration of his advanced age or of the effects of non-service-connected disabilities); or whether such inability to secure or maintain substantially gainful employment solely due to a service-connected disability is unlikely (i.e., a probability of less than 50 percent).  A rationale should be provided for any conclusion expressed.  In doing so, the examiner should address whether the Veteran is able to perform sedentary types of work. 

If the examiner determines that it is at least as likely as not that the Veteran is unable to secure or maintain gainful employment as a result of his service-connected disabilities, he or she should specify, to the extent feasible, the date on which the Veteran became unable to do so and thoroughly explain the basis for that conclusion.

(iii) If any examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

4.  After completing all indicated development, the RO should readjudicate the claim of entitlement to TDIU in light of all the evidence of record, including any previously unaddressed medical records.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

